Title: To George Washington from Robert Morris, 23–24 December 1776
From: Morris, Robert
To: Washington, George



Sir
 Philada Decr 23d[–24] 1776

I had the honor to receive your obliging favour of Yesterday by Colo. Moylan, the Contents give a most mellancholly aspect to our affairs and I wish to Heaven it may be in our power to retrieve them, it is useless at this period to examine into the causes of our present unhappy situation, unless that examination wou’d be productive of a cure for the evils that surround us, in fact those causes have long been known to such as wou’d open their Eyes, the very consequences of them was often foretold, & the measures execrated by some of the best Friends of America; but in vain, an obstinate partiality to the habits & Customs of one part of this Continent has predominated in the Publick Councils, and too little attention been paid to others. To Criminate the Authors of our errors wou’d not avail, but we cannot see ruin Staring us in the Face without thinking of them—It has been my fate to make an ineffectual opposition to all short enlistments[,] to Colonial appointment of Officers and to many other measures that I thought pregnant with mischiefs, but these things, either suited the genius & habbits or Squared with the interests of some States that had sufficient influence to prevail, and nothing is now left, but to extricate ourselves from the difficulties in which we are involved if we can, let us try our utmost, man can do no more. I shall Urge Mr Mease to go on as briskly as possible with the Cloathing, but its impossible for him to make much progress as most of the Taylors are at the Camp. the Muskets & other Stores shall be sent out of the City, and such papers as I can spare shall be sent away. The Fleet has always been my particular care & at this time I am exceedingly anxious for its safety, but the difficulty of getting anything done is inconceivable most of the Tradesmen, necessary to finish the Delaware are at Camp I have applyed to the Council of Safety to order some few of them down & altho they wish yet they fear

to do it, least the rest shou’d follow—I have now under my care, the Randolph & Delaware Frigates, the Brigt. Andrew Doria, Sloops Hornet, Independance & Fly & Schooner Mosquito all Continental Armed Vessels beside several Valueable Merchantment all which I wish to get out to Sea & think it might be effected if every man Concerned wou’d exert himself in his department, I try to give them Spirits & invigorate their exertions all in my power—The Enemy have Six Sail Cruizing about our Capes and keep a special look out, notwithstanding this, The Brigt. Andrew Doria Capt. Isaiah Robison passed through them & got safe up this day, she left St Eustatia the beginning of this Month & on the passage took a Sloop of Twelve Guns fitted out by Admiral Gayton at Jamaica agreable to orders of the Lords of the Admiralty, she also took a Snow from Jam[aic]a & ordered both Prizes in here, but its most likely they will be retaken, before I quit this Subject, permit me to observe that there is a Lieutt Josiah of our Navy Prisoner & now at New York, and we have Prisoner at York Town in this State a Lieutt Boger of their Navy, I cou’d wish an exchange between them cou’d be effected. There is also a Doctr Hodge Surgeon to Colo. Cadwalladers Battalion of Pensylvanians now Prisoner in New York a Young Man of much Merit & his abilities in his Profession wou’d render him very usefull cou’d he be exchanged.
The Sloop taken by the Andw Doria was commanded by a Mr Jones who has the Kings Commission as master & Commander he behaved bravely & I am told he says Ld Howe will be desirous to redeem him, I suppose his Rank to be equal to a Major or Lt Colo. which I mention that your Excellency may advert to it, if you wish for an Exchange of any particular Officer of Merit of that Rank. This Brigt. was sent by the Secret Committee for Cloathing & Stores & has brought in the following cargo—208 Dozen pair of Woolen Stockings[,] 106 Dozen pair of Worsted do[,] 215 Sailors Jackets[,] 23 Great Coats[,] 50 ps. Dutch plains[,] 30 ps. 900 Yds Flannell[,] 45 ps. blue, brown & white Cloth[,] 463 Blankets[,] 218 ps. ⅞ Linen[,] 496 Muskets[,] 326 pair Pistols[,] 200 half barrells Powder[,] 14101 lb. Lead. I have enumerated these Articles that you may judge what part is wanted for your Army and your orders shall be complied with I shall only observe these Imports were intended for the new Levies but circumstanced as you are I think you shou’d judge solely of the propriety of applying them to our present exigencys, The Brigt. Lexington and Sloop Sachem may be hourly looked for with further supplys also sundry Merchantmen—but I dread their approach to our Capes, they took a French snow in sight of the Andrew Doria who protected her as long as it was possible.
I am fearfull Genl Lee may suffer for want of Money if the resentment 

of British officers runs as high as they have threatned—therefore to prevent present distress I enclose herein a set of Exchange drawn by the late Governor Edens Secretary Mr Smith on Messrs Thos Eden & Co. for One hundred Pounds Sterling which I beg you will Convey by a Flag to Genl Lee with an assurance of a further supply whenever he wants it, I have endorsed the bills & flatter myself that many Gentlemen now in New York to whom I am known will advance the General the Money upon them. I have no doubt but this matter may be so managed as that Genl Lee will certainly get these bills & the Money for them without putting you to much inconvenience & with the utmost esteem I remain Dear sir Your most Obedient servt

Robt Morris


P.S. having sent my Stores out of Town, this is the best paper I can Command at present.
Decr 24th. not meeting any Conveyance for this letter yesterday, I have since obtained the enclosed bill drawn by Capt. Duncan McNicol & Hugh Fraser Lieutt of the Royal Highland Emigrants for £116.9.3 Sterling in favr of Alexr Inglis Esqr. for amot of supplys to them in Charles Town it is drawn on Major Small & I dare say will be paid, therefore I think it a preferable remittance to Genl Lee than bills on London and hope you will Convey it to him immediately.


R.M.
